Order filed, December 30, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00990-CV
                                 ____________

     EARNEST TAYLOR, LISA TAYLOR D/B/A T&S ENTERPRISES,
                          Appellant

                                         V.

   JESUS M. VELA, BLASA VELA INDIVIDUALLY AND D/B/A VELA
                     RANCH, LLC, Appellee


                    On Appeal from the 149th District Court
                            Brazoria County, Texas
                       Trial Court Cause No. 81,897-CV


                                      ORDER

      The reporter’s record in this case was due November 8, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Stacy L. Thomas and Robin Rios, the court reporters, to file their
record in this appeal within 15 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Zimmerer, Spain and Hassan.